Citation Nr: 1515754	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran had active service from October 1951 to January 1957. The Veteran died in September 2008. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death. Review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the March 2015 statement of the appellant's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death on the basis that he died from lung cancer related to in-service asbestos exposure. Of record is the Veteran's death certificate indicating that he died in September 2008 from cardiopulmonary arrest as a consequence of terminal lung cancer. He was not service-connected for any disabilities at the time of his death. 

The Veteran's service personnel records indicate that his military occupational specialty (MOS) was photoengraver, or lithographer, and he served aboard the USS Nereus (AS-17) as of June 1955, until the end of his service in November 1957. However, there is no lay or other evidence asserting that his asbestos exposure was beyond minimal. There is no evidence or assertion that the Veteran was involved in mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, or manufacture and insulation of roofing and flooring materials and sheet and pipe products. 

There are no treatment records associated with the claims file. The Board seeks information as to the Veteran's pertinent medical history preceding his death, including his pre-service and post-service asbestos exposure and occupations and his cigarette smoking history, if any. On remand, the AOJ should seek the Veteran's pertinent treatment records and additional information from the appellant.

The Veteran's private physician submitted a statement in January 2009 indicating that the Veteran was under her care for severe chronic obstructive pulmonary disease (COPD) and ultimately died from small-cell lung cancer. She reported that the Veteran had been in the Navy for a number of years and may have been exposed to asbestos. The opinion is not adequate, as it does not relate the Veteran's lung cancer to in-service asbestos exposure.

In September 2009, a VA examiner reported that there was no evidence found that supported a connection between the Veteran's small-cell lung cancer and service. He reported that most of the small-cell lung cancer is totally unrelated to asbestosis, and that while there is an increase in lung cancer with asbestosis, the majority of the small-cell lung cancers are not related to asbestosis. He reasoned, in part, that asbestos exposure was not conceded. However, the AOJ's instructions to the examiner appear to both determine that the Veteran's asbestos exposure was minimal and that exposure to asbestos was not conceded. In light of the contradictory instructions to the VA examiner, and the development directed herein as to the Veteran's outstanding treatment records and history; on remand, the AOJ should obtain a sufficient medical opinion.




Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and inquire as to whether the Veteran applied for or was in receipt of disability benefits from the Social Security Administration (SSA), and if so, whether such benefits were awarded based on a respiratory illness. If a positive response is received from the appellant, obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from the SSA, the appellant must be duly notified and provided an opportunity to submit such records.

2. Contact the appellant and inquire as to whether the Veteran was in receipt of medical treatment from any VA Medical Center (VAMC) or VA facility. If a positive response is received from the appellant, obtain and associate with the claims file all relevant VA treatment records. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any VA facility, the appellant must be duly notified and provided an opportunity to submit such records.

3. Contact the appellant and provide her a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records, specifically, those records from Dr. Mylett, the private physician who submitted the January 2009 letter. Advise the appellant that she may submit the Veteran's private treatment records if she so chooses. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any provider, the appellant must be duly notified and provided an opportunity to submit such records.

4. Contact the appellant and ask that she offer any known information as to:  (1) the Veteran's history of cigarette smoking, if any; (2) his pre-service and post-service occupations; and his (3) pre-service and post-service asbestos exposure. Any and all responses, including negative responses, must be added to the claims file.

5. Then, forward the claims file to the VA examiner who submitted the September 2009 opinion, or a suitable substitute. Inform the examiner that minimal in-service asbestos exposure is indicated in this case and provide the examiner with any information as to the Veteran's history of cigarette smoking, if any, and his pre-service and post-service occupations and asbestos exposure. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lung cancer, noted on his death certificate as an underlying cause of his fatal cardiopulmonary arrest, is related to his in-service asbestos exposure, considering:  (1) latency and exposure factors; (2) his history of cigarette smoking, if any; (3) his pre-service and post-service occupations; and (4) his pre-service and post-service asbestos exposure; as well as (5) any evidence of asbestosis, characterized by a history of asbestos exposure and radiographic evidence of parenchymal lung disease.

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on historical records and medical principles. If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why the opinion cannot be provided.

6. Then, readjudicate the appellant's claim. If the claim remains denied, the appellant and her representative should be issued a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

